DETAILED ACTION
Status of the Application
	Claims 1, 4-9 are pending.
	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Applicant’s amendment of claims 1, 4, 6, 8-9 as submitted in a communication filed on 5/18/2022 is acknowledged.

Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance.  Although the prior art discloses methods to produce L-methionine,  the Examiner has found no teaching or suggestion in the prior art directed to a method to produce L-methionine with a genetically modified cell of the genus Pantoea, wherein a gene encoding a transporter protein that comprises SEQ ID NO: 2 is overexpressed by increasing its copy number or by modifying the regulatory region of said gene, compared to the expression of said gene in the corresponding Pantoea cell that has not been genetically modified.  Therefore, claims 1, 4-9 directed to a method for producing L-methionine by (A) culturing a Pantoea cell that has been genetically modified to increase the expression of a gene encoding a transport protein that (i) has at least 90% sequence identity to the polypeptide of SEQ ID NO: 2, (ii) is a variant of the polypeptide of SEQ ID NO: 2 that results from substitution, deletion, insertion, and/or addition of 1 to 30 amino acids in the polypeptide of SEQ ID NO: 2, or (iii) comprises SEQ ID NO: 2, wherein said expression is increased by increasing the copy number of said gene or by modifying the regulatory region of said gene, and (B) collecting said L-methionine  from the culture medium or from the Pantoea cell, are allowable over the prior art of record.

Conclusion
Claims 1, 4-9 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance."
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DELIA M RAMIREZ, Ph.D., whose telephone number is (571) 272-0938.  The examiner can normally be reached on Monday-Friday from 8:30 AM to 5:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert B. Mondesi, can be reached at (408) 918-7584.  Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571) 272-1600.





/DELIA M RAMIREZ/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        



DR
May 20, 2022